Title: [Diary entry: 1 September 1785]
From: Washington, George
To: 

Thursday first. Mercury at 70 in the Morng.—69 at Noon and 68 at Night. Cloudy Morning—with the Wind at East. Between 9 & 10 Oclock it began to drip slow rain, in which I planted the remainder of the Wheat from the Cape of Good Hope leaving 230 grains to replant the missing seeds, & some that had been washed up by the late rains; the whole number of grains given me by Colo. Spaight amounting to 2476; which in measure, might be about half a Gill. Below the Wheat, and in a continuation of the rows, nearly to the bottom of the Inclosure, I sowed the Guinea grass Seed which I reserved from my sowing on the 13th. of last June in my Botanical Garden. Mr. Shaw came home about Noon. In the Afternoon—about 4 Oclock the wind got more to the Northward—nearly No. Et. and began a close (tho not hard) & constant rain.